Franklin Templeton Global Allocation Fund (#099) Templeton Emerging Markets Balanced Fund (#080) Templeton Global Balanced Fund (#325) GOF SA-4 12/11 SUPPLEMENT DATED DECEMBER 23, 2011 TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS Franklin Templeton Global Allocation Fund (a series of Franklin Templeton International Trust) Templeton Emerging Markets Balanced Fund Templeton Global Balanced Fund (each a series of Templeton Global Investment Trust) The Statement of Additional Information is amended as follows: I. The “GOALS, STRATEGIES AND RISKS – Derivative Instruments” section is revised by replacing the disclosure regarding “Currency forward contracts” with the following: Currency forward contracts. A currency forward contract is an obligation to purchase or sell a specific non-U.S. currency at an agreed exchange rate (price) at a future date, which is individually negotiated and privately traded by currency traders and their customers in the interbank market. A cross currency forward is a forward contract to sell a specific non-U.S. currency in exchange for another non-U.S. currency and may be used when the price of one of those non-U.S. currencies is expected to experience a substantial movement against the other non-U.S. currency. A currency forward contract will tend to reduce or eliminate exposure to the currency that is sold, and increase exposure to the currency that is purchased, similar to when the Fund sells a security denominated in one currency and purchases a security denominated in another currency. The Fund may either exchange the currencies specified at the maturity of a forward contract or, prior to maturity, enter into a closing transaction involving the purchase or sale of an offsetting contract. The Fund may enter into forward contracts that do not provide for physical settlement of the two currencies but instead are settled by a single cash payment calculated as the difference between the agreed upon exchange rate and the spot rate at settlement based upon an agreed upon notional amount.
